Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/812743 filed on March 09, 2020 and amendment presented on September 06, 2022 which amends claims 1, 8  and 15 and presents arguments, is hereby acknowledged. Claims 1-21 are pending and subject to examination.

Response to Arguments
     On page 8 of the response filed September 09, 2022, Applicants remark that Applicants amend the Application and seek reconsideration in view of the following remarks. In this response, Applicants amend claims 1, 8, and 15 with matter of which support may be found in at least paragraphs 0079-80 of the originally-filed specification have been fully considered. However, amended claims 1, 8, and 15 raised new issue and are rejected under 35 U.S.C., 112(b), second paragraph. Examiner advice the applicants to refer the detailed rejection below for a complete explanation.

Claims Rejected Under 35 U.S.C. § 103
    On pages 8-11 of the response filed September 09, 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the June 03, 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
    Applicants argue at pages 10-11 of the remarks, as filed that cited references Seto and Lee, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements of "generating a graph including a plurality explicit nodes and at least one implicit node; traversing between a first of the plurality of explicit nodes and a second of the plurality of explicit nodes utilizing deductive reasoning; and responsive to determining additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed, traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning" (emphasis added to newly presented language).
     Applicants arguments are based on the premise that as each of the Seto and Lee references refer only to the respective deductive/inductive reasonings taught therein, neither reference suggests utilizing both types of reasoning after the other has been exhausted, nor that this is performed only after a threshold meeting an expectation of the inductive reasoning is satisfied.
      Examiner is persuaded that Seto and Lee, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious “and responsive to determining additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed,” as recited by amended independent claims 1, 8 and 15.
      However, cited references Seto and Lee singly or in any combination still teaches “generating a graph including a plurality explicit nodes and at least one implicit node; traversing between a first of the plurality of explicit nodes and a second of the plurality of explicit nodes utilizing deductive reasoning; traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning" as recited by amended independent claims 1, 8 and 15.
  The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). Also one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986).
   Specifically, the examiner cited reference “Seto” teaches “generating a graph including a plurality explicit nodes and at least one implicit node; traversing between a first of the plurality of explicit nodes and a second of the plurality of explicit nodes utilizing deductive reasoning”.
    Seto describes The graph analysis unit then performs 15th a probabilistic inference by taking nodes of the integrated graph (e.g. 9 ) tracked by combining graphs by the graph combining unit 14th generated by edges and computes the importance level of each node as the result of the inference. By tracking nodes on the integrated graph, the graph analysis unit performs 15th deductive reasoning (deduction) and inductive reasoning (induction) (e.g. Seto performing both deductive reasoning and inductive reasoning). The 10 (a) to 10 (c) are charts showing deductive reasoning and inductive reasoning as graphs (Seto:[page 14 lines 8-13]).
    Seto further describes generating a directed graph including inference nodes A0-A9 (e.g. first type or explicit node)  and intermediate node C0 (e.g. second type or implicit node). Seto describes graph performing deductive reasoning and graph using deductive reasoning, traversal between a A0 node of inference nodes (e.g. first type or explicit node) and A1 of inference nodes (e.g. first type or explicit node) (Seto: [paragraph page 13 lines 8-21, page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43]).
    Seto still performing both deductive reasoning and inductive reasoning as described above. 
    In analogous art related to data processing method by artificial intelligence to perform a large amount of data for training a neural network in artificial intelligence by using both deductive reasoning and inductive reasoning, the examiner cited prior art reference Lee teaches “traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning”.
    Lee describes a first type of nodes i.e. first node, second node, third node, fourth node (e.g. explicit nodes) and another type of node i.e. node C (e.g. implicit node) and receiving a query and move between third node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and fourth node of first type of nodes (e.g. fourth of the plurality of explicit nodes)  through node C of another types of node (e.g. implicit node) using inductive reasoning (Lee: [paragraph 0030-0031, 0038-0039, 0078, 0127]).
   Examiner is persuaded that Seto and Lee, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious “and responsive to determining additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed,” as recited by amended independent claims 1, 8 and 15. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.  

Dependent claims 2-7, 9-14 and 16-21
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s).  Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 8 and 15 recite limitations “and responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed, traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning.
     It is not clear whether “and responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed” then “traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning” are both required for infringement, or whether the limitations are alternatives or If the step of traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes is responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed, then is it required that additional “traversing” is being performed?. Clarification is requested.

   Regarding claims 2-7, 9-14 and 16-21, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 7.       Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (DE 112018007932 T5, hereinafter as “Seto”);in view of Crabtree et al. (US 2021/0173711 A1, hereinafter as “Crabtree”); and further in view of Lee et al. (US 2020/0159753 A1, hereinafter as “Lee”).
         Regarding Claim 1, Seto teaches a method for graph computing, by a processor ([page 2 lines 11-13, page 6 lines 3-12, lines 33-35] describes a method of processing a graph by a processor), comprising: 
         generating a graph including a plurality explicit nodes and at least one implicit node ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes generating a directed graph including inference nodes A0-A9 (e.g. first type or explicit node)  and intermediate node C0 (e.g. second type or implicit node)); 
       traversing between a first of the plurality of explicit nodes and a second of the plurality of explicit nodes utilizing deductive reasoning ([page 13 lines 8-21, page 14 lines 19-30, page 24 lines 6-14] describes graph using deductive reasoning and traversal between a A0 node of inference nodes (e.g. first type or explicit node) and A1 of inference nodes (e.g. first type or explicit node));
         Seto fails to teach and responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed, traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning.
       However, in analogous art related to graph comprising nodes and identifying paths or clusters of a subset of the weighted and directed graph, Crabtree teaches and responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed ([paragraph 0007, 0045, 0072] describes graph representing nods and in response to determining that disruption event associated with the paths of nodes in the graph (e.g. responsive to determining no additional traversals may be performed in the graph) using deductive reasoning and disruption event that surpass a predetermined threshold for probability), 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto to include responsive to determining no additional traversals may be performed in the graph utilizing the deductive reasoning and a probability threshold has been surpassed as taught by Crabtree. One of ordinary skill in the art would be motivated to utilize the teachings of Seto in the Crabtree system in order to provide a disruption event to determine a probability and disruption impact associated with the disruption event ([paragraph 0006 in Crabtree).
     Seto and Crabtree fails to teach traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning.
      However, in analogous art related to data processing method by artificial intelligence to perform a large amount of data for training a neural network in artificial intelligence by using both deductive reasoning and inductive reasoning, Lee teaches traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning ([paragraph 0030-0031, 0038-0039, 0078, 0127] describes a first type of nodes i.e. first node, second node, third node, fourth node (e.g. explicit nodes) and another type of node i.e. node C (e.g. implicit node) and receiving a query and move between third node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and fourth node of first type of nodes (e.g. fourth of the plurality of explicit nodes)  through node C of another types of node (e.g. implicit node) using inductive reasoning).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/ Crabtree to include traversing between a third of the plurality of explicit nodes and a fourth of the plurality of explicit nodes through the at least one implicit node utilizing inductive reasoning as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/ Crabtree in the Lee system in order to provide a data processing method by artificial intelligence ([paragraph 0027] in Lee).
     Regarding Claim 2, the combination of Seto, Crabtree and Lee teach the method, further comprising: receiving a query associated with the graph; and generating a response to the query based on the traversing between the first of the plurality of explicit nodes and the second of the plurality of explicit nodes (Seto: [([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes receive a search query from user and identify relevant search results to return based on going search query between a first node A0 of first type of nodes (e.g. a plurality explicit nodes) and a second node A1 of first type of nodes (e.g. a plurality explicit nodes) 
     and the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes (Lee: [paragraph 0030-0031, 0038-0039, 0078] describes receiving a query and generating a response to search query based on search query moving between third node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and fourth node of first type of nodes (e.g. fourth of the plurality of explicit nodes)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/ Crabtree to include generating a response to the query based on the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/ Crabtree in the Lee system in order to generate response to the query and displaying the response ([paragraph 0027] in Lee).

   Regarding Claim 3, the combination of Seto, Crabtree and Lee teach the method, wherein the at least one implicit node includes a plurality of implicit nodes (Seto: ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes intermediate nodes of second types (e.g. implicit nodes).

   Regarding Claim 4, the combination of Seto, Crabtree and Lee teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes a first traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a first of the plurality of implicit nodes utilizing inductive reasoning and a second traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a second of the plurality of implicit nodes utilizing inductive reasoning, wherein the first traversal is external to the second of the plurality of implicit nodes and the second traversal is external to the first of the plurality of implicit nodes (Lee:[paragraph 0030-0031, 0038-0039, ,0060, 0078, 0171-0172] describes receiving a query and moving first time between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes)  through a second node of another types of nodes (e.g. first of the plurality of implicit nodes) using inductive reasoning and moving second time between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes) through another new node of another types of nodes (e.g. second of the plurality of implicit nodes) using inductive reasoning and moving first time and  moving second time is outside of another types of nodes (e.g. first of the plurality of implicit nodes)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/ Crabtree to include the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes a first traversal and a second traversal from the third of the plurality of explicit nodes to the fourth of the plurality of explicit nodes through a second of the plurality of implicit nodes utilizing inductive reasoning and wherein the first traversal is external to the second of the plurality of implicit nodes and the second traversal is external to the first of the plurality of implicit nodes as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/ Crabtree in the Lee system in order to establish the basic data structure based on the input ([paragraph 0006] in Lee).

    Regarding Claim 5, the combination of Seto, Crabtree and Lee teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes includes traversing from the third of the plurality of explicit nodes through a first of the plurality of implicit nodes to a second of the plurality of implicit nodes utilizing inductive reasoning and traversing from the second of the plurality of implicit nodes to the fourth of the plurality of explicit nodes utilizing inductive reasoning (Lee:[paragraph 0030-0031, 0038-0039, ,0060, 0078, 0171-0172] describes receiving a query and moving between a node of first type of nodes (e.g. a third of the plurality of explicit nodes)  and a third node of first type of nodes (e.g. fourth of the plurality of explicit nodes) through a second node of another types of nodes (e.g. first of the plurality of implicit nodes) and another new node of another types of nodes (e.g. second of the plurality of implicit nodes) using inductive reasoning and moving from the another types of nodes (e.g. second of the plurality of implicit nodes) to the fourth of the plurality of explicit nodes using inductive reasoning). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/ Crabtree to include traversing from the third of the plurality of explicit nodes through a first of the plurality of implicit nodes to a second of the plurality of implicit nodes utilizing inductive reasoning and traversing from the second of the plurality of implicit nodes to the fourth of the plurality of explicit nodes utilizing inductive reasoning as taught by Lee. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/ Crabtree in the Lee system in order to establish the basic data structure based on the input ([paragraph 0006] in Lee).

    Regarding Claim 6, the combination of Seto, Crabtree and Lee teach the method, wherein the generating of the graph includes receiving user input associated with the at least one implicit node and generating the at least one implicit node based on the user input (Seto: ([page 14 lines 19-30, page 24 lines 6-14, page 25 lines 37-43] describes generating directed  graph based on user input related to Intermediate node (e.g. at least one implicit node) and generating new intermediate  node (e.g. at least one implicit node)).

    Regarding claim 8, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used. 

    Regarding claims 9-13, these claims contain limitations found within that of claims 2-6  and the same rationale to rejections are used.

    Regarding claim 15, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used. 

    Regarding claims 16-20, these claims contain limitations found within that of claims 
2-6  and the same rationale to rejections are used.

7.    Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (DE 112018007932 T5, hereinafter as “Seto”); in view of Crabtree et al. (US 20210173711 A1, hereinafter as “Crabtree”); in view of Lee et al. (US 2020/0159753 A1, hereinafter as “Lee”); and further in view of Raman et al. (US 2015/0106158 A1, hereinafter as “Raman”).
        Regarding Claim 7, Seto, Crabtree and Lee fails to teach the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning.
     However, Raman teaches the method, wherein the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning ([paragraph 0054, 0063-0064, 0075-0076] describes from an input node of plurality input nodes (e.g. the third of the plurality of explicit nodes) to another input node of plurality input nodes (e.g. the fourth of the plurality of explicit nodes) is performed using inductive reasoning enables drawing probabilistic (e.g. probabilistic inductive reasoning). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seto/ Crabtree /Lee to include the traversing between the third of the plurality of explicit nodes and the fourth of the plurality of explicit nodes through the at least one implicit node is performed utilizing probabilistic inductive reasoning as taught by Raman. One of ordinary skill in the art would be motivated to utilize the teachings of Seto/ Crabtree /Lee in the Raman system in order to provide a process for classifying user content ([paragraph 0023] in Raman).

   Regarding claim 14, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

   Regarding claim 21, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459